Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Subscription Agreement”) is dated as of April
30, 2019, by and between Workhorse Group Inc., a Nevada corporation (the
“Company”), and the investor identified on the signature page hereto (including
its successors and assigns, the “Investor”).

 

RECITALS

 

WHEREAS, subject to the terms and conditions set forth in this Subscription
Agreement and pursuant to the Company’s effective registration statement under
the Securities Act of 1933, as amended (the “Securities Act”), on Form S-3 (File
No. 333-213100), effective as of December 23, 2016 (as amended and/or
supplemented from time to time, the “Registration Statement”), the Company
desires to issue and sell to the Investor, and the Investor desires to purchase
from the Company, common shares of the Company (the “Securities”) as more fully
described in this Subscription Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Subscription Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Company and the
Investor hereby agree as follows:

 

1. Subscription.

 

(a) The Investor agrees to buy, and the Company agrees to sell and issue to the
Investor, an aggregate of $2,000,000 of Securities, with the Investor purchasing
the Securities in the amount equal to the Investor’s subscription amount at the
price per share as set forth on the signature page hereto executed by the
Investor (the “Subscription Amount”).

 

(b) The Securities have been registered on the Registration Statement. The
Registration Statement has been declared effective by the Securities and
Exchange Commission (the “SEC”) and is effective on the date hereof. A final
prospectus supplement is attached hereto as Exhibit A and will be delivered to
the Investor as required by law.

 

(c) The completion of the purchase and sale of the Securities (the “Closing”)
shall take place remotely by facsimile transmission or other electronic means as
the parties may mutually agree, on May 1, 2019, or such other date as agreed
between the Company and the Investor. At the Closing, (i) the Investor shall pay
the Subscription Amount by wire transfer of immediately available funds to the
Company to such bank account or accounts as shall be designated by the Company,
(ii) the Company shall cause the Securities to be delivered to the Investor and
shall provide the Investor with a certificate signed by a duly authorized
officer confirming: (a) that the representations and warranties of the Company
set forth in Section 2 are true and correct as of the Closing and (b) the
absence of any material adverse change in the Company, its business, or
prospects since the date of this Subscription Agreement, (iii) the Company shall
deliver such certificates and opinions of counsel as are customary for
registered direct transactions as may be reasonably requested by the Investor
and (iv) the Company will have entered into that Third Amendment to the Credit
Agreement by and between the Company, Wilmington Trust and Marathon Asset
Management LP.

 

2. Representations and Warranties of the Company. The Company represents and
warrants as of the date hereof to the Investor as follows:

 

(a) it has the full corporate power and authority to enter into this
Subscription Agreement and to perform all of its obligations hereunder;

  

(b) this Subscription Agreement has been duly authorized and executed by, and
when delivered in accordance with the terms hereof, will constitute a valid and
binding agreement of, the Company enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights and remedies of
creditors generally or subject to general principles of equity;

 

(c) the execution and delivery of this Subscription Agreement and the
consummation of the transactions contemplated hereby do not conflict with or
result in a breach of the Company’s charter or by-laws, as amended or restated
to date, or any other organizational documents;

  

(d) the Securities, when issued and paid for in accordance with the terms of
this Subscription Agreement, will be duly authorized, validly issued, fully paid
and non-assessable;

 



 

 

 

(e) the Registration Statement, at the time it became effective, did not, and as
of the time hereof and as of the Closing, does not, contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading;

 

(f) this Subscription Agreement, the Registration Statement, the Securities, and
any associated materials and statements materially comply with all applicable
laws, rules, and regulations, including without limitation United States federal
and state securities laws; and

 

(g) the Securities are being offered and sold pursuant to the Company’s
effective registration statement under the Securities Act of 1933, as amended
(the “Securities Act”), on Form S-3 (File No. 333-213100), effective as of
December 23, 2016.

 

3. Representations, Warranties and Acknowledgments of the Investor.

 

(a) The Investor hereby represents and warrants as of the date hereof to the
Company as follows:

 

(i) it has the full right, power and authority to enter into this Subscription
Agreement and to perform all of its obligations hereunder;

 

(ii) this Subscription Agreement has been duly authorized and executed by the
Investor and, when delivered in accordance with the terms hereof, will
constitute a valid and binding agreement of the Investor enforceable against the
Investor in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights and remedies of creditors generally or subject to general
principles of equity;

 

(iii) the execution and delivery of this Subscription Agreement and the
consummation of the transactions contemplated hereby do not conflict with or
result in a breach of the Investor’s governing or organizational documents;

 

(iv) the Investor has had full access to the prospectus included in the
Registration Statement and the Company’s periodic reports and other information
incorporated by reference therein, and was able to read, review, download and
print such materials, if desired;

 

(v) it has had no position, office or other material relationship within the
past three years with the Company (which, for the avoidance of doubt, excludes
ownership of Securities);

 

(vi) it is not a member of the Financial Industry Regulatory Authority, Inc.
(“FINRA”) as of the Closing;

 

(vii) the Investor has taken no action which would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby;

 

(viii) the Investor is not relying on the Company or any of its respective
employees or agents with respect to the legal, tax, economic and related
considerations of an investment in the Securities, and the Investor has relied
on the advice of, or has consulted with, only its own advisors; and

 

(ix) neither the Investor nor any group of investors (as identified in a public
filing made with the SEC) of which the Investor is a part in connection with the
offering of the Securities, acquired, or obtained the right to acquire, twenty
percent (20%) or more of the Company’s common shares (or securities convertible
into or exercisable for common shares) or the voting power of the Company on a
post-transaction basis.

  



2

 

 

(b) The Investor hereby also represents and warrants as of the date hereof to
the Company that, other than the transactions contemplated hereunder, the
Investor has not, directly or indirectly, nor has any person acting on behalf of
or pursuant to any understanding with the Investor, executed any transactions in
securities of the Company, including “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (“Short Sales”), during the period
commencing from the time that the Investor first became aware of the proposed
transactions contemplated hereunder until the date hereof (the “Discussion
Time”). The Investor has maintained the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction).

  

(c) The Investor acknowledges and agrees that the issuance by the Company of the
Securities will be conditional upon receipt of all necessary regulatory
approvals, including those of the Nasdaq Capital Market.

   

4. Miscellaneous.

 

(a) Each party shall pay the fees and expenses of its advisors, if any, and all
other expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Subscription Agreement. The Company
shall pay all transfer agent fees (including, without limitation, any fees
required for same-day processing of any instruction letter delivered by the
Company), stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Investor.

 

(b) This Subscription Agreement constitutes the entire understanding and
agreement among the parties with respect to its subject matter, and there are no
agreements or understandings with respect to the subject matter hereof which are
not contained in this Subscription Agreement.

 

(c) This Subscription Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
shall become effective when counterparts have been signed by each party and
delivered to the other party hereto, it being understood that the parties need
not sign the same counterpart. Execution may be made by delivery by facsimile or
by e-mail delivery of a “.pdf” format data file.

 

(d) The provisions of this Subscription Agreement are severable and, in the
event that any court or officials of any regulatory agency of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Subscription Agreement shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Subscription Agreement and this Subscription Agreement shall
be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible, so long as such construction does not materially adversely affect the
economic rights of either party hereto.

  

(e) All communications hereunder, except as may be otherwise specifically
provided herein, shall be in writing and shall be mailed, hand delivered, sent
by a recognized overnight courier or sent via facsimile or by e-mail delivery
and confirmed by letter, to the party to whom it is addressed at the following
addresses or such other address as such party may advise the other in writing:

 

To the Company: as set forth on the signature page hereto.

 

To the Investor: as set forth on the Investor’s signature page hereto.

 

All notices hereunder shall be effective upon receipt by the party to which it
is addressed.

 

(f) No provision of this Subscription Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Investor, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Subscription Agreement shall be deemed to be a continuing waiver in the future
or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

 

(g) This Subscription Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. 

 

[Remainder of Page Intentionally Left Blank]

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

  WORKHORSE GROUP INC.         By:                       Name: Duane Hughes  
Title: CEO   Address: 100 Commerce Dr., Loveland, Ohio 45140

 

[Company Signature Page to Subscription Agreement]

 

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

Name of Investor: _____________________________________________________________

 

Signature of Authorized Signatory of Investor:
_______________________________________

 

Name of Authorized Signatory:
_____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

Address for Notice to Investor:

 

Address for Delivery of Securities to Investor (if not same as address for
notice) / DWAC Account Number:

 

Subscription Amount: _____________

 

Price per Common Share: $_____________

 

Common Shares: _____________

 

EIN Number:

 

[Investor Signature Page to Subscription Agreement]

 



5

 

 

Exhibit A

 

Attached

 

 

 



 

 